On behalf of the delegation of the Socialist
Republic of Viet Nam and on my own behalf, I should
like to warmly congratulate you, Sir, on your election to
the presidency of the General Assembly at its fifty-fourth
session. I am convinced that, thanks to your experience
and wisdom, this session will have a successful outcome.
I should like also to express my thanks and great
appreciation to your predecessor, Mr. Didier Opertti, for
his important contribution and the effectiveness of his
presidency during the fifty-third session.
I should also like to congratulate and warmly
welcome the three new States Members of the
Organization: the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga. The Government and
the people of Viet Nam are pleased to greet those three
Pacific countries and to assure them of our willingness to
establish and develop fruitful and close cooperation.
The current session of the General Assembly is of
special significance. As a bridge between the twentieth
and twenty-first centuries, it will prepare us for entering
a new century and a new millennium. This is therefore an
important moment, as it affords us the opportunity to take
stock of the advent and evolution and the highs and lows
of this greatest international Organization over more than
half a century. Such an assessment will help us draw
lessons and provide us with the necessary valuable
experience from which we can identify what needs to be
done so as to allow the United Nations to continue to
play its role and exercise its influence in the world today
and in the future.
The twentieth century, which is drawing to a close,
has been marked by great achievements for humankind at
every level of its development, but it also requires us to
reflect deeply about problems unforeseen in previous
centuries. Two world wars and hundreds of protracted
conflicts, civil wars and situations of local tension in
various regions of the world have claimed the lives of
more than 150 million people and left permanent scars,
both spiritual and physical, on hundreds of millions of
others. They have destroyed the creative achievements of
many generations, some of which was irreplaceable. That
has given human beings a deeper, more burning desire to
live in peace, security, freedom and happiness, and to
achieve stable and sustainable development for the benefit
16


of humankind and our beautiful planet. The creation of the
United Nations more than 50 years ago, with its clearly
defined statutes and objectives, contributed to the
realization of those aspirations. Indeed, during the twenty-
first century humankind has witnessed extraordinary
progress in the decolonization process, the collapse of the
colonial system and the successful promotion of the sacred
right of peoples to national self-determination, resulting in
the birth of many independent States and, therefore, in
fundamental changes in international relations. The
achievements of the United Nations over the past 54 years
are due in large part to the contribution of those young,
independent countries.
In spite of the important progress made towards the
development of nation States during the twentieth century,
we must acknowledge that humanity is confronted with
many unresolved problems. Over the past few decades of
this century, the explosion in science and technology,
especially in the field of information technology, has
changed the structure of many economies and profoundly
affected the cultural and social life of every State. Our
world has become a global village, geographic distance is
less of a factor than it used to be, and interdependence,
interaction and cooperation among States, regions and
continents have continued to increase. It is unfortunate,
however, that many of these achievements have not been
used purely for the benefit humankind, but have been
misused or even used abusively against humankind. The
arms race, especially the development of nuclear weapons
and other new weapons that are more and more
sophisticated, dangerous and deadly weapons, is not only
draining significant resources but also threatening to destroy
people's lives and the environment.
In the past year, the situation in certain regions has
faced the international community with the challenge of the
politics of diktat practised by a group of countries and
regional organizations. The unilateral military attacks
against the territorial integrity of sovereign States in the
Balkans and the Gulf have set a dangerous precedent in
international relations, running counter to the purposes and
principles of the United Nations and in violation of the
fundamental principles of international law, especially those
of respect for the independence, sovereignty and territorial
integrity of Member States. This presented a serious
challenge to the role and effectiveness of the United
Nations, as well as to its legal foundations.
The first lesson to be learned from those events is that
it is not possible for the United Nations to build or
guarantee peace and security in the world at large or at the
regional level unless international law and the United
Nations Charter are fully respected and strictly
implemented. Secondly, the United Nations can play the
role and exert the influence that is commensurate with its
magnitude only if, now as well as in the future, it
steadfastly upholds the purposes and principles defined at
San Francisco 54 years ago and carries out a thorough
and in-depth reform of its organizational structure and
operation, in order to imbue our Organization with inner
strength.
By so doing, the United Nations will be able to
prevent any country or regional organization from using
a pretext, or a cause such as human rights, for example,
to trample on the independence, sovereignty or territorial
integrity of another country or to interfere in its internal
affairs. By so doing, the United Nations will be able to
preserve its important role and to meet the expectations of
Member States with respect to preventing policies of
diktat and the use or threat of use of force in international
relations. And by so doing, the United Nations will be
able to help create and foster the climate of lasting peace
and security that is needed for the solid, sustainable
development that all Member countries need today and
will need in the coming century.
Today, peace and security have a dialectical and
consistent link with development. Development has
become an important element in the broadly accepted
concept of security. This has made every country more
globally relevant while making all States less isolated. It
should be no surprise that socio-economic development
has become the main focus of the policy of the majority
of States and an area in which the United Nations will
continue to have an important role to play.
It is undeniable that over the past decade the process
of regionalization and globalization has transformed the
world and benefitted many countries. But the side-effects
and adverse consequences of this trend have also been
increasingly evident. Obvious examples have indicated
over the past two years that those consequences could
destroy the achievements of long years of development
and could lead to instability, locally and on a broader
scale. The first victims are none other than the least
developed countries: those that face the greatest
difficulties in their process of socio-economic
development and that should have enjoyed greater
attention and more favourable conditions in the process of
regional and global integration. Those countries can and
should count on United Nation support as they engage in
this process.
17


The role of the United Nations is to promote
interaction among peace, security and development in order
to ensure that globalization and regionalization will not
evolve in a way that is incompatible with the needs, levels
of development and specific conditions of each State and
each region. Only then will nations be able to contribute to
that process and enjoy the legitimate and rightful benefits
derived from it. Only then can equality be secured and the
painful side-effect of this process, namely the widening gap
between the rich and the poor, be addressed.
Despite the striking progress we have made on the
long road of civilization, the end of the twentieth century
is still marked by poverty and hunger, which are among the
gravest tragedies and the greatest challenges facing
mankind. Poverty and hunger not only lower living
standards in certain countries; they have become a global
problem, a factor for socio-political instability in many
regions, and a problem that at present many countries
cannot resolve by themselves. This problem will grow more
serious if early efforts are not made to adequately address
the adverse consequences of globalization and
regionalization. Over the past half century, the United
Nations and its specialized agencies have made an active
and effective contribution to the fight against hunger and
poverty; they have gained a great deal of valuable
experience, of which the Organization should now make
greater use. The eradication of hunger and the alleviation of
poverty have become a primary, pressing task for the
United Nations. They also form part of the Organization's
responsibility towards Member countries that are now
suffering under these twin scourges.
The United Nations has set as a target the halving
world hunger and poverty by 2015. To this end, it is crucial
that every country's internal resources be mobilized, but
external cooperation to create an enabling environment for
development is equally important; it is, indeed,
indispensable. We are convinced that the United Nations
could play an important role in promoting North-South
cooperation by encouraging developed countries to expand
direct investment, provide and secure long-term financing,
open their own markets and grant preferential terms of
trade to developing and least developed countries, fulfil
their commitment of allocating 0.7 per cent of gross
national product for official development assistance,
promote technology transfer, support human-resource
development, vocational education and training and join
other countries in implementing the 20/20 initiative on
social development, especially the commitments embodied
in the October 1998 Hanoi declaration on the 20/20
initiative. Such support by the United Nations will facilitate
every nation's efforts and will gradually and effectively
tackle the issue of poverty and hunger.
The problems facing the United Nations at the turn
of the century are large, complex and difficult. But, with
the benefit of the experience of 54 years, the support of
Member countries and the opportunities that mankind has
generated, the Organization will be able to tackle them if
United Nations reform is accelerated and implemented at
an early date. In this regard, we welcome the efforts of
the Secretary-General, Mr. Kofi Annan, to make the
administrative structure more effective and to cut
unnecessary spending.
We consider that United Nations reform involves
enhancement of the role of the General Assembly, the
principal organ in which the vast majority of members of
the international community are represented, to reflect
fully the principles of democracy and equality among
Member States. Reform of the Security Council is the
most important part of the process. Viet Nam's consistent
view is that the Security Council needs to be made more
representative by increasing the number of both
permanent and non-permanent members and by bringing
about greater democratization, transparency and
accountability. Viet Nam is of the view that an
indispensable element of reform is that a representative of
the developing countries must be a permanent member of
the Security Council.
With regard to the expansion of the Security
Council, we support those candidates, such as India,
Japan and Germany, that have the capacity to make a
major contribution to the work of that important organ. At
the same time, it should be stressed that the veto power
should be used only in accordance with the letter and the
spirit of Chapter VII of the United Nations Charter.
Viet Nam welcomes the encouraging prospects of a
peaceful settlement of conflicts and tensions in certain
regions of the world, such as the Great Lakes region of
Africa, and the resumption of the peace and reconciliation
process in the Middle East. We follow with interest the
developments in East Timor and hope that there will be
no further complications, so that the situation there can be
stabilized soon, thus contributing to peace and stability in
the region. Viet Nam calls for an early and complete end
to the policy of embargo and blockade against Cuba and
other countries. Such policies are not only outdated, but
run counter to current trends towards democratization and
equality in international relations, causing damage and
18


suffering to the populations of the countries concerned,
especially women, the elderly and children.
In South-East Asia and the Asia-Pacific region the
economic recovery in many countries over the past year has
restored confidence in the future. The countries of the
region have learned lessons, found effective solutions and
taken full advantage of assistance from the international
community. As a result, the growth rate has gradually
recovered; exports, cooperation and investment have step by
step been revitalized. However, full economic recovery and
overcoming the adverse impact of the crisis to ensure
sustainable development is a continuing, long-term process,
a challenge that the countries of the region must take up.
The Association of South-East Asian Nations
(ASEAN) has taken new steps forward. The success of its
sixth summit, held in Hanoi in December 1998, and the
admission of Cambodia, which means that all 10 countries
of the region are now members, have demonstrated a high
level of unanimity and the determination and capacity of
the ASEAN countries to promote solidarity, expand
cooperation and overcome difficulties to give the group its
appropriate role, status and strength. ASEAN with 10
members is now better placed to make its voice heard in
international and regional forums, such as the ASEAN
Regional Forum (ARF), the Asia-Pacific Economic
Cooperation (APEC) and the Non-Aligned Movement, on
regional and global problems pertaining to peace, security,
development and the survival of humankind.
Maintaining peace and security in Asia in general, and
in South-East Asia in particular, remains a shared concern
of all member States. We hope that countries outside the
region, especially the nuclear-weapon States, will cooperate
with the South-East Asian countries for the implementation
of the South-East Asia Nuclear-Weapon-Free Zone
(SEANWFZ) Treaty. This Treaty, which came into effect
in 1997, reflects the keen desire of the South-East Asian
countries for peace and security in the region, and their
serious commitment to the disarmament goal of a nuclear-
weapon-free world. We are pleased to note, and greatly
appreciate, the support for the Treaty expressed by China
and Russia.
When referring to the situation in the region, one
cannot fail to mention the situation in the Eastern Sea —
the South China Sea — where there are still incidents that
cause concern to the countries of the region. Viet Nam
believes that disputes in that sea should be settled by
peaceful means, through bilateral and multilateral
negotiations between the parties directly concerned, with
respect for international law, especially the 1982 United
Nations Convention on the Law of the Sea and the 1992
Declaration of ASEAN Foreign Ministers on the South
China Sea. While seeking a lasting solution, all the parties
concerned should exercise self-restraint, refrain from any
act that may further complicate the situation and take
confidence-building measures to ensure regional peace
and stability, thus facilitating the search for fundamental,
permanent solutions. In this regard, ASEAN's current
efforts to draw up a code of conduct in the South China
Sea, in accordance with the spirit of the sixth ASEAN
summit, held in Hanoi, are a step in the right direction
and a constructive measure, contributing to confidence-
building and the peaceful settlement of disagreements in
the region.
As a Member of the United Nations and the
international community, Viet Nam has done its utmost,
and will continue to do so, to contribute to the common
work of humankind. Viet Nam's consistent position is to
pursue an independent, sovereign foreign policy, seeking
the multilateralization and diversification of external
relations, with regional and global integration. It wishes
to be the friend of all the members of the international
community struggling for peace, independence and
development. Viet Nam is an active member of ASEAN
and APEC and is preparing to join the World Trade
Organization (WTO) as soon as possible.
Viet Nam's diplomatic activities have been founded
on the achievements recorded over the past 12 years in
our work of national reconstruction, the industrialization
and modernization of the country to achieve our goal of
a wealthy people, a strong State and a just and advanced
society. We have maintained a high rate of economic
growth, reduced the poverty rate from 30 per cent in 1992
to 15.7 per cent at the end of 1998, and created more than
a million jobs each year. These are tangible proofs of our
economic and social development. The United Nations
and its specialized agencies have greatly contributed to
this achievement, as was acknowledged at the conference
to review cooperation between Viet Nam and the United
Nations development bodies, held in Hanoi two years ago.
Furthermore, Viet Nam has, as a member of the
Economic and Social Council and of the United Nations
Development Programme/United Nations Population Fund
Executive Board, played an active part in the joint
undertakings of the international community.
Viet Nam highly appreciates the role played by the
United Nations in international life, both today and for
tomorrow. It will make its contribution to the
19


Organization's activities and will join other Members in
rebuilding and renewing the United Nations so that it can
live up to the expectations of Member States and their
peoples, and meet the demands of our time.
During its more than five decades of existence as the
world's largest international body the United Nations has
made fundamental contributions to humankind's
development in all areas and has created a legal framework
for international relations. What the United Nations has
achieved to date will come with us into the new century,
along with the conviction that it will contribute to new
achievements, to further progress and the resolution of
outstanding differences between nations. While placing a
great deal of hope in the United Nations, the Member
States also understand that its effectiveness depends on the
active participation of all of them.
Looking back over the path we have travelled, we now
appreciate more than ever the role of the United Nations
and its capability, as well as the complexity and tenacity of
the problems before it. We can reaffirm that the United
Nations — when it has been reformed on both the
organizational and institutional levels and its objectives
have been adjusted — will remain an irreplaceable
organization. The fifty-fourth session of the General
Assembly is entrusted with a great mandate: to complete
the necessary preparations so that the United Nations can
enter a new stage in its development.
Allow me to express from this rostrum our great
confidence in the capability and crucial role of the United
Nations to promote peace, security, cooperation and
development for a better future for mankind. In this regard,
Viet Nam pledges to work closely with other Member
States to contribute actively to this noble cause, the United
Nations.












